 1 McGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW D. SEGAL
   AUDREY B. HEMESATH
 3 KEVIN KHASIGIAN
   Assistant United States Attorneys
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:11-CR-234 TLN

12                               Plaintiff,            ORDER EXTENDING TIME TO RESPOND

13                          v.

14   STEVEN K. ZINNEL,

15                               Defendant.

16

17         The Government shall by January 19, 2019 file any written response to defendant’s Motion to

18 Compel the Production of Documents Needed for Resentencing and Motion for Full Discovery under

19 Bagley and Giglio (Dkt. 543) and Motion to Continue Sentencing, Specially Set Sentencing for Two

20 Days, and Other Sentencing Matters.

21         Any reply shall be due two weeks after any opposition is filed.

22         SO ORDERED.

23 Dated: January 4, 2019

24

25                                                             Troy L. Nunley
                                                               United States District Judge
26

27

28

                                                       1
